DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 06, 2022 has been entered. Claims 1-11 and 14-27 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by To et al. [US 20060209274 A1, hereafter To].
As per Claims 1 and 18, To teaches an exposure apparatus (See fig. 6) that exposes a substrate W, comprising: 
an optical system 13 configured to irradiate the substrate with light for exposing the substrate (Para 37); 
a guide member (See fig. 5, wherein the space that the gas is guided with) having a first opening (underneath 108) and a second opening (underneath the optical component 119); 
a blowing port 117 arranged between the first opening and the second opening, and configured to blow out a first gas toward the first opening (See fig. 5), 
wherein 
the guide member is configured to supply, from the first opening to an optical path space where the light from the optical system passes through, a gas which includes the first gas blown out from the blowing port and a second gas drawn from the second opening (Para 50).
As per Claim 2, To teaches the apparatus according to claim 22, wherein the first supplier supplies, into the chamber, a gas from a first gas supply source, and the
second supplier supplies, to the optical path space, a gas from a second gas supply
source different from the first gas supply source (See fig. 5, Para 47-50).
As per Claim 3, To teaches the apparatus according to claim 25, wherein the
plate member includes a first end portion 117 and a second end portion 116 on an
opposite side of the first end portion, and the first end portion is closer to the optical
path space than the blowing port, and the second end portion is farther from the optical
path space than the blowing port (See fig. 5).
As per Claim 4, To teaches the apparatus according to claim 3, wherein the first
end portion of the plate member is arranged on a side of the first direction of the optical
system (See fig. 5).
As per Claim 5, To teaches the apparatus according to claim 3, wherein the
optical system includes an optical element 119 configured to transmit or reflect light,
and the first end portion of the plate member is arranged on a side of the first direction
of a part of the optical element (See fig. 5).
As per Claim 6, To teaches the apparatus according to claim 3, wherein the gas
blower is arranged to be spaced apart from the plate member of the guide member (See
fig. 5).
	As per Claim 7, To teaches the apparatus according to claim 3, wherein the
guide member 114 includes a second plate member extended on an opposite side of
the plate member with respect to the blowing port so as to face the plate member, and
the gas blower is provided in the second plate member (See fig. 5, Para 48).
	As per Claim 8, To teaches the apparatus according to claim 3, wherein the gas
blower is provided in the plate member 108 of the guide member (See fig. 5, Para 50).
As per Claim 9, To teaches the apparatus according to claim 1, wherein the
guide member is formed in a tubular shape whose inner surface is partially defined by
the plate member, the blowing port is arranged inside the guide member, and an area of
the blowing port is smaller than a sectional area of the guide member (See fig. 5, Para
48).
As per Claim 10, To teaches the apparatus according to claim 9, wherein the
guide member formed in the tubular shape includes a first opening and a second opening on an opposite side of the first opening; and the first opening is closer to the
optical path space than the blowing port, and the second opening is farther from the
optical path space than the blowing port (See fig. 5).
As per Claim 11, To teaches the apparatus according to claim 9, wherein the
gas blower includes a first tube portion including the blowing port as one end and
arranged inside the guide member, and a second tube portion extending through the
guide member and communicating to the other end of the first tube portion (See fig. 5).
As per Claim 14, To teaches the apparatus according to claim 11, wherein the
gas blower includes a plurality of blowing ports (See fig. 5).
	As per Claim 15, To teaches the apparatus according to claim 1, further
comprising a gas exhauster 109 configured to exhaust a gas in the optical path space
(See fig. 5).
	As per Claim 16, To teaches the apparatus according to claim 1, wherein the
optical system is a projection optical system that projects a pattern image to the
substrate, and the optical path space is a space between the projection optical system
and the substrate where light from the projection optical system passes through (See
fig. 6).
	As per Claim 17, To teaches the apparatus according to claim 1, wherein the
optical system is an illumination optical system that illuminates an original, and the
optical path space is at least one of a space between the illumination optical system and
the original where light from the illumination optical system passes through and a space
where the light transmitted through the original passes through (Para 65).
	As per Claim 19, To teaches the apparatus according to claim 1, wherein the second opening is arranged at a position farther from the optical path space than the first opening (See fig. 5).
	As per Claim 20, To teaches the apparatus according to claim 1, wherein the blowing port is arranged inside the guide member (See fig. 5).
As per Claim 21, To teaches the apparatus according to claim 1, wherein a flow velocity of the first gas blown out from the blowing port is higher than a flow velocity of the second gas drawn from the second opening (Para 51).
As per Claim 22, To teaches the apparatus according to claim 1, further comprising: a first supplier configured to supply the second gas to be drawn from the second opening; and a second supplier configured to supply the first gas to be blown out from the blowing port (See fig. 5).
As per Claim 23, To teaches the apparatus according to claim 22, wherein the second supplier includes a temperature regulator configured to regulate a temperature of the first gas to be blown out from the blowing port (Para 47).
As per Claim 24, To teaches the apparatus according to claim 22, wherein the second supplier includes a humidity regulator configured to regulate a humidity of the first gas to be blown out from the blowing port (Para 50).
As per Claim 25, To teaches the apparatus according to claim 1, wherein the guide member includes a plate member 116 which is arranged on a side of a first direction with respect to the blowing port and extended along a second direction, the first direction being a direction in which the light is emitted from the optical system, and the second direction being a direction in which the first gas is blown out from the blowing port (See fig. 5).
As per Claim 26, To teaches the apparatus according to claim 16, further comprising a substrate stage 118 configured to hold the substrate 102, wherein the first opening is arranged between the projection optical system 101 and the substrate stage (See fig. 5).
As per Claim 27, To teaches the apparatus according to claim 17, further comprising an original stage (reticle stage) configured to hold an original (reticle) used for exposing the substrate W, wherein the first opening is arranged between the illumination optical system and the original stage (See fig. 6).

Response to Arguments
Applicant's arguments filed on January 6, 2022 have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that applied prior art of To does not disclosed a guide member having a first opening and a second opening; and a blowing port arranged between the first opening and the second opening, and configured to blow out a first gas toward the first opening, wherein the guide member is configured to supply, from the first opening to an optical path space where the light from the optical system passes through, a gas which includes the first gas blown out from the blowing port and a second gas drawn from the second opening, as required by amended Claim 1.
The Examiner respectfully disagrees. The prior art of To disclosed a guide member (the space that the gas is guided between the optical element 119 and the substrate or wafer 102) having a first opening (just below the shield 108) and a second opening (underneath the optical element 119); and a blowing port 117 arranged between the first opening and the second opening, and configured to blow out a first gas toward the first opening, wherein the guide member is configured to supply, from the first opening to an optical path space where the light from the optical system passes through, a gas which includes the first gas blown out from the blowing port and a second gas drawn from the second opening (See fig. 5, Paragraphs 48-50). Therefore, Applicant’s argument on the above points is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882